Citation Nr: 0208942	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-48 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for chronic right 
ankle sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Oakland, California, which granted service connection for 
chronic right ankle sprain and assigned an initial evaluation 
of 10 percent.  In accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999), the issue in this case has been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected chronic right ankle 
sprain.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected chronic right ankle 
sprain is manifested by full range of motion to moderate 
limitation of motion and moderate pain on movement with no 
associated functional impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but not 
higher, for chronic right ankle sprain disability have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The November 1993 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate the level of 
disability of the veteran's service connected chronic right 
ankle sprain.  The VA provided the veteran with a thorough 
examination in June 1993.  The veteran was also scheduled for 
subsequent VA examinations in August 1998, April 1999, and 
July 1999, but failed to report for the examination.  The 
veteran has had the opportunity to submit evidence and 
argument in support of his claim and he did not indicate the 
existence of any outstanding Federal government record that 
could substantiate his claim.  Nor did he refer to any other 
records that could substantiate his claim that are not 
already in the file.  Since the RO has secured a complete 
record, the requirement under the VCAA that the RO advise the 
claimant of how responsibilities in developing the record are 
divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Under Diagnostic Code 5271 marked limitation of motion of the 
ankle will be assigned a 20 percent evaluation.  Moderate 
limitation of motion warrants a 10 percent evaluation.

Plate II of 38 C.F.R. §  4.71 (2001) provides that full ankle 
dorsiflexion is from zero to 20 degrees; full ankle plantar 
flexion is from zero to 45 degrees.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2001).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2001).  DeLuca v. Brown, 8 Vet. 202 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluation disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. 
§ 4.40 (2001).  Inquiry must also be made as to the weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement. 
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2001).

Under 38 C.F.R. §§ 4.40, 4.45, functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under pain or on repeated use of the 
joint.  DeLuca v. Brown, supra.  However, the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

It has also been held that when the current rating was the 
maximum disability rating available for limitation of motion, 
remand for consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 was 
not appropriate.  Johnston v. Brown, 10  Vet. App. 80 (1997).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2001).  

C.  Evidence

Historically, service medical records disclose a pre-service 
injury to the right ankle in 1981, for which the veteran 
underwent surgical repair.  The veteran described the injury 
as a "pulled ligament."  The veteran reported during his 
enlistment examination in January 1987 that he had not had 
any problems since the June 1981 surgery.  An orthopedic 
consultation was performed, which found that the veteran had 
100 percent range of motion with good power, function, and 
stability.  In April 1987, the veteran complained of right 
ankle injury after twisting his ankle while running and 
stepping into a hole.  The assessment was healing right ankle 
sprain.    The veteran was placed on restrictions for four 
days in April 1987 based on a diagnosis of surgical removal 
of ingrown toenail, left foot and right ankle sprain.  X-ray 
of the right ankle was interpreted to show calcification in 
the joint ligament with no acute fracture, dislocation, or 
bone pathology present.  An arthritic degenerative change was 
noted in the ankle joint, most pronounced on the lateral 
aspect, suggesting old trauma had been sustained.  The right 
ankle demonstrated full range of motion in May and June 1987.  
The veteran underwent a medical evaluation board and was 
discharged based on a diagnosis of chronic ankle pain 
secondary to instability problems, not service aggravated.

The veteran underwent a VA compensation and pension (C&P) 
examination in June 1993.  The medical history reveals that 
the veteran injured his ankle during a soccer game in 1980 
and underwent ligament reconstruction.  He reported that he 
was fine for six years until in service, he twisted his ankle 
in a foxhole.   He stated that he continued with basic 
training in spite of pain.  At some point, he was unable to 
continue and was reportedly in a cast for four weeks.  He 
stated that he now saw a physician approximately once every 
three months for chronic pain and swelling of the ankle.  He 
uses a brace and reported that he occasionally uses a cane.  
He felt that he has arthritis because he experienced pain and 
stiffness. 

Physical examination indicated the veteran is approximately 
5-feet, 6-inches tall and 170 pounds.  He is right-handed.  
Build and nutrition were assessed as normal.  The veteran 
walked with a mild to moderate limp.  The right ankle 
appeared swollen and when measured was larger than the left.  
The circumference at the right malleoli was 10 inches as 
compared to the left malleoli, which was 93/4-inches.  The 
veteran was tender on the lateral side of the ankle.  Range 
of motion, right ankle, showed approximately 10 degrees in 
dorsiflexion and approximately 15 degrees in plantar flexion.  
The diagnosis was chronic right ankle sprain with swelling 
and lack of range of motion.  

P.V. Hospital records from March 1988 and June 1992 reflect 
that the veteran sought treatment in June 1992, complaining 
of an inversion injury to the right ankle.  He reported that, 
as he stepped off a curb the night before, he experienced 
pain to his ankle.  He had not taken any medication, but 
reported taking Percodan in the distant past.  He disclosed a 
prior right ankle sprain four months ago and a severe injury 
without fracture in 1981 that required surgery to ligaments.  
The veteran had no other complaints.  Physical examination 
showed the right ankle was tender laterally more than 
medially; there was no tenderness to the dorsum of the foot.  
The malleolus had minimal swelling.  Old scars were noted.  
Skin was intact with good pink color and distal pulse.  X-
rays were interpreted to show arthritis and spurring with no 
indication of acute fracture.  The diagnosis was traumatic 
arthritis to right ankle with new ankle sprain and pain, 
severe.

Records from E.R. Medical Group reveal that the veteran was 
seen in April 1992, June 1992, and April 1993.  The notation 
dated in April 1992 indicates pain, swelling, and arthritis, 
right ankle.  The notes also state "to go on disability" 
and "ankle brace."  The note from June 1992 states only, 
"recurrent sprain ankle-wear Bart."  The note from April 
1993 indicates that the ankle is stable and references quad 
exercises and arthritis.  The last notation appears 
indecipherable other than the word "snapping."

C. Hospital records from November 1993 to April 1995 and June 
1996 have been received.  When the veteran presented in 
November 1993, he provided a medical history of right ankle 
post-traumatic degenerative arthritis.  He reported a right 
ankle injury in 1981, sustained while he was involved in 
recreational activity.  He indicated he had a right ankle 
sprain with good rehabilitation.  Then in 1986, he reinjured 
himself in the Armed Forces, but did not succeed in 
rehabilitation and was consequently discharged.  He reported 
that since then, he developed degenerative joint disease and 
has refused a fusion.  The veteran brought "6A" forms with 
him and indicated that he had an appointment with Vocational 
Rehabilitation the next month and wished to operate computers 
in his home.  He stated that he needed to keep the foot 
elevated to prevent swelling and was prescribed Ketoprofen, 
Anaprox, and Vicodin by his doctor.  Physical examination 
showed the right ankle was in an air cast.  The assessment 
was history of degenerative joint disease.

In August 1994 the veteran complained of chronic degenerative 
changes, right ankle which he attributed to a service 
connected injury in 1986.  He reported that he recently had 
been granted an increase in disability from 10 percent to 30 
percent and had been granted vocational rehabilitation 
training to begin in radiology.  Physical examination of the 
right ankle indicated "mod. joint ?" and lateral 
instability.  The veteran was wearing an ankle brace with 
metal stabilizing bars.  He displayed normal flexion and 
extension.  X-rays of the ankle were interpreted to show 
evidence of old trauma to the right ankle with anterior 
tibial avulsion fragment; no interval change.

He returned to C. Hospital in April 1995 with complaints that 
he was not getting any relief with his pain relievers, 
acetaminophen, NSAID, and Vicodin.  He reported some relief 
with etodolac, but had some stomach problems with it.  The 
medical history disclosed a traumatic injury to the right 
foot.  Physical examination disclosed the right ankle was in 
a splint.  The assessment was degenerative joint disease 
right ankle and chronic pain syndrome.
 
VA records dated between March 1994 and December 1996 show no 
complaint or treatment pertaining to the right ankle.
 
The veteran submitted a statement dated in December 1997, in 
which he stated that he has not been able to hold a job for 
over six months since he separated from the service.  Due to 
his limited education, he is forced to work as a laborer or 
warehouseman.  These jobs require him to do heavy lifting and 
a great deal of walking.  He is under the care of a doctor 
constantly because of repeated re-injury.  He is forced to 
wear a brace for lateral support, which restricts his 
movement and causes more pain.  He is also forced to take 
numerous medications to reduce the inflammation.  At times, 
he can barely walk.  His medications are destroying the 
lining of his stomach.

II.  Analysis

The veteran contends that his pain has not been taken into 
consideration in the evaluation of his chronic right ankle 
sprain disability.  He points to his need for an ankle brace 
as indicative of a disorder warranting an evaluation higher 
than 10 percent.

A review of the file indicates that the veteran is 
appropriately rated under Diagnostic Code 5270 (Ankle, 
limitation of motion).  The record reveals no evidence of 
ankylosis of the ankle, subastragalar, or tarsal joints.  
There is no X-ray evidence of malunion of os calcis or 
astragalus and the veteran has not undergone an 
astragalectomy.  The current rating of 10 percent is based on 
limitation of motion of the ankle.  The records reveal only 
two instances during the appeal period when range of motion 
for the right ankle is documented.  The first instance 
occurred in June 1993 during a VA examination and shows that 
the right ankle was limited in dorsiflexion to 10 degrees and 
plantar flexion was limited to 15 degrees.  The second 
instance occurred in August 1994, when flexion and extension 
were described as "normal."  The Board finds these results 
indicative of no greater than moderate limited motion.  

The pivotal issue in this matter is the veteran's contention 
that his pain was not adequately considered.  Addressing this 
issue requires examination of the record as it pertains not 
only to chronic right ankle sprain, but also to arthritis.  
The record demonstrates only two occasions where right ankle 
sprain is clearly diagnosed.  The first instance occurred in 
June 1992, reportedly as a result of an inversion injury 
suffered when the veteran stepped off a curb the evening 
before he presented.  New ankle sprain and pain, severe were 
the secondary diagnoses; traumatic arthritis of the ankle was 
the primary diagnosis.  The second instance occurred when the 
VA examined the veteran in June 1993.  The Board notes that 
the examining physician prefaces the examination with the 
fact that there are no medical records available for review.  
The Board further notes that while X-rays were ordered, there 
is no indication in the examination report that the examining 
physician reviewed them prior to making a diagnosis.  In 
light of the limited objective information available to the 
examiner, the Board finds the diagnosis of limited probative 
value.

When X-rays were taken in service, they were interpreted to 
show arthritic degenerative change in the ankle joint, most 
notably on the lateral aspect, suggesting old trauma had been 
sustained.  More importantly, the medical evaluation board 
concluded that the veteran had chronic ankle pain secondary 
to instability problems, not service aggravated.

The majority of post service entries in the outpatient 
records do not record current complaints of recent sprain 
injury.  Rather, these outpatient entries repeatedly refer to 
the veteran's history of trauma in the 1980s, which is also 
true of the history taken during the VA examination.  The 
majority of post service treatment records diagnose arthritis 
only.  The symptoms of pain, swelling, and lateral 
instability are noted alongside the diagnoses of arthritis or 
degenerative joint disease.  The objective findings of record 
do not support the dissociation of these symptoms from the 
veteran's nonservice connected arthritis.   While the right 
ankle sprain may produced some pain, the Board notes that the 
medical evidence clearly and consistently demonstrates that 
pain is also a major symptom of the veteran's nonservice 
connected arthritis and the symptoms of lateral instability, 
swelling, or inflammation are related to the veteran's 
nonservice connected traumatic arthritis.  

The Board has considered the veteran's functional limitations 
associated with his service connected chronic right ankle 
sprain.  In this regard, the Board notes that the veteran did 
not indicate any functional limitations during the VA 
examination and the examiner noted only a mild to moderate 
limp, swelling, and tenderness.  The Board finds that a 10 
percent evaluation for limited motion of the ankle is the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, supra.

The veteran has alleged some interference with employment in 
that he has only held a job for six months at a time since he 
left service.  He indicates that this is because his 
education limits his employment prospects to jobs as a 
warehouseman or laborer.  He states that he cannot handle the 
associated job requirements, such as heavy lifting and 
excessive walking.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities do not 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  A review of the record does not indicate a marked 
interference with the veteran's employment; nor does it show 
frequent periods of hospitalization due to the veteran's 
service connected chronic right ankle sprain.  In summary, 
the evidence fails to show exceptional circumstances that 
make use of the schedular criteria inadequate.


ORDER

Entitlement to an increased initial evaluation in excess of 
10 percent for chronic right ankle sprain is denied.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

